Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Neglect of legal matters and a failure to cooperate in the ensuing disciplinary investigation generally warrant an indefinite suspension from the practice of law in Ohio. Cleveland Bar Assn. v. Rollins (1999), 84 Ohio St.3d 408, 410, 704 N.E.2d 1210, 1211. The board properly noted that the misconduct charged in the complaint occurred in the same period of time as the charges involved in respondent’s previous disciplinary case, which resulted in an indefinite suspension, and that these new charges did not require a significantly different sanction. See, e.g., Cuyahoga Cty. Bar Assn. v. Jaynes (1993), 66 Ohio St.3d 245, 246, 611 N.E.2d 807, 808. Respondent is hereby indefinitely suspended from the practice of law in Ohio and is ordered to make full restitution to his clients, Shalhoub and Conner, and to the Clients’ Security Fund. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., dissents.
*213Cook, J., dissenting. In view of the aggravating factor of respondent’s prior discipline, I would disbar.